DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-13, in the reply filed on 1/19/22 is acknowledged. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of SEQ ID NO: 356 as the species of single domain antibody in the reply filed on 1/19/22 is also acknowledged. Applicants indicate that all of the claims of the elected group read on the elected species. Applicants request that SEQ ID NO: 332 and 357-360 be examined together with SEQ ID NO: 356, as these sequences contain identical CDR1-3 sequences; this is found persuasive and these species are rejoined.
Claims 1-13 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it directed to any composition and method for increasing protein half-life in a serum, whereas the claims are limited to use of single-domain antibodies that bind to transferrin and protein A. A new title is required that is clearly indicative of the invention to which the claims are directed, for example: “Compositions and Methods Using a Single-Domain Antibody Binding Transferrin and Protein A for Increasing Protein Half-life in Serum”.
Appropriate correction is required.

Claim Objections
Claims 1-13 are objected to because of the following informalities:

The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4, is indefinite with regard to the recitation "used for half-life extension fragments", because it is unclear whether the "fragments" refers to fragments of the polypeptide of line 1, i.e., only a portion of the polypeptide is being used, or a fragment of a larger fusion protein; i.e., when joined to a short half-life proteins or fragments. The term "fragments" is further indefinite because it is plural whereas the polypeptide of the claim is singular; thus, it is unclear whether or not the polypeptide of the claim will be used for one fragment or multiple fragments.
Claim 1, line 4, is also indefinite with regard to "short half-life proteins or fragments" because it is unclear what the latter are fragments of. The terms "proteins" and "fragment" are also indefinite because the claimed polypeptide is singular and these recitations are plural; thus, it is unclear whether the claim requires that the claimed singular polypeptide be used with multiple proteins or fragments at one time. With regard to these issues, the claim could be rendered definite if amended, for example, to recite "a short half-life protein or fragment thereof".
Claim 2 recites the limitations “[t]he isolated sdAb according to claim 1” and "the antibody or antigen-binding fragment" in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. Specifically, while claim 1 recites a polypeptide that 
Claims 3-10 each begin with the limitation, "The isolated antibody or antigen-binding fragment thereof" of claim 1 (or claim 3 or 4). There is insufficient antecedent basis for these limitations. Specifically, while claim 1 recites a polypeptide that comprises a single domain antibody, it does not recite an "isolated antibody or antigen-binding fragment thereof", and therefore such recitation in claims 3-10 fail to find antecedent basis in the parent claim(s). 
Claims 11 recites the limitation "an antibody or antibody-binding fragment thereof of claim 1" (lines 1-2). There is insufficient antecedent basis for these limitations in the claim. Specifically, while claim 1 recites a polypeptide that comprises a sdAb, it does not  recite an "isolated antibody or antigen-binding fragment thereof", and therefore such recitation in claim 11 fails to find antecedent basis in the parent claim.
In claim 12, the term "effective" in is a relative term which renders the claim indefinite. Because the claim does not indicate what the amount is effective for, the term is undefined, the term "effective" is not defined by the claim. Furthermore, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “amount” is rendered indefinite by use of the term “small”.
 Claim 13 recites the limitation "The fusion protein comprising an antibody or antigen-binding fragment thereof of claim 1". There is insufficient antecedent basis for these limitations in the claim. Specifically, parent claim 1 does not recite any "fusion protein" to provide antecedent basis for "the fusion protein" as recited in claim 13.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:


Claims 3 and 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
Claim 3 limits the antibody of claim 1 to one that is a single-domain antibody (sdAb). However, the only antibody recited in claim is a "single-domain antibody" (lines 1-2). Therefore, claim 3 fails to further limit claim 1, because the antibody of claim 1 is already a single-domain antibody. 
Claims 7 and 8 limit the antibody of claim 1 to one wherein the transferrin protein is a human (claim 7) or a cynomolgus monkey (claim 8) transferrin. However, claim 1 requires that the antibody specifically binds to human and cynomolgus monkey transferrin. Therefore, claim 7 fails to further limit claim 1, because the transferrin of claim 1 already includes human transferrin, and claim 8 fails to further limit claim 1, because the transferrin of claim 1 already includes cynomolgus monkey transferrin.
Therefore, dependent claims 7 and 8 are each of improper dependent form because each fails to further limit the subject matter of parent claim 1.
Claim 9 limits the antibody of claim 1 to one that binds protein A resin. However, claim 1 in line 2 requires that the antibody binds to protein A resin. Therefore, claim 9 fails to further limit claim 1 because it recites a limitation that is already present in the parent claim.
.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The elected invention, as recited in independent claim 1, is a product; specifically, a polypeptide comprising at least one immunoglobulin single-domain antibody (sdAb) that specifically binds human and cynomolgus monkey serum transferrin protein and protein A resin, wherein the sdAb can be purified by a protein A column and used for half-life extension fragments for short half-life proteins or fragments. The specification teaches that transferrin is a serum protein with a long half-life, which is "an ideal fusion partner to extend the serum half-life of peptidic molecules with unsatisfactory pharmacokinetics" (¶ 7, published application). The specification HH. The sdAbs usually exist as monomeric proteins having relatively small sizes. A sdAb according to the invention has three CDRs (CDR1, CDR2, and CDR3)" (¶ 99). Thus, the polypeptide of the invention is defined structurally as one comprising a specific type of antibody; i.e., a sdAb, but within this category can have an any amino acid sequence. The antibody is defined functionally as one that specifically binds to three antigens: human serum transferrin protein; cynomolgus monkey serum transferrin protein; and protein A. The specification further defines specific binding as referring to the binding between the antibody and the target antigen. A definition by function alone is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what it is; i.e., the specific molecular structure of the antibody. It is only a definition of a useful result rather than a definition of what achieves that result.
Thus, the claimed invention is directed to a genus of all polypeptides comprising all single-domain antibodies (sdAbs) that bind to human serum transferrin protein; cynomolgus monkey serum transferrin protein; and protein A. Transferrin and Protein A are  proteins that are each hundreds of amino acids in length; for example, the human transferrin protein is 698 amino acids in length (See the NCBI Protein Database record for Transferrin [Homo Sapiens], GenBank AAH59367. 1, dated 7/17/06, 2 pages as published, no author indicated). The prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). Thus, even considering only continuous epitopes, the full-length human transferrin protein comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 694-698). While the general structure of a single-domain antibody (sdAb) was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular sdAb, and said CDR structure is not predictable based on the epitope to which it binds. Thus, knowing the structure (CDRs) of one sdAb does not allow the skilled artisan to predict the structure of other sdAbs  that bind to the same 
In support of the breadth of the claimed genus, the specification provides several examples of single domain antibodies (sdAbs) that bind to transferrin and protein A, which were isolated by screening a "llama immune phage display library" produced from leukocytes taken from a llama immunized with both human and cynomolgus monkey transferrin (¶ 228). The sequences of these sdAbs are presented in Table 1 as SEQ ID: 316-360. However, the degree of variety represented by these sequences is less than appears, as the majority have CDRs that are related in sequence, and thus structure, as shown in Table 3. For example, 34 of 37 of the antibodies shown in the Table 3 have CDR3 sequences that are closely related; most differ by only one or two amino acids, and none by more than four. Two of the other antibodies also share related CDR3 sequences. Thus, the specification really only provides three examples of antibody sequences that different significantly in structure. These limited examples of antibody structures having the required functionalities; i.e., binding to human and cynomolgus monkey transferrin and protein A, are not representative of the scope of the claimed genus, which encompasses a polypeptide having any sdAb structure and the required functionalities. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of single-domain antibodies binding to human and cynomolgus transferrin and protein A, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a polypeptide comprising at least one immunoglobulin single domain antibody (sdAb) that specifically binds human and cynomolgus monkey serum transferrin and protein A resin, wherein the sdAb can be purified by a protein A column and used for half-life extension of a short half-life protein or fragment thereof, and wherein the antibody comprises an amino acid sequence at least 95% identical to a sequence selected from the group consisting of SEQ ID NO: 316-360, or a fusion protein comprising said polypeptide and a target protein, but not the full scope of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note
	No prior art has been identified that teaches or suggests each of the amino acid sequences of SEQ ID NO: 316-360.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646